DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the step" in the first line.  There is insufficient antecedent basis for this limitation in the claim. Applicant’s claim 2 has a step directed towards the shape of the outside lens. Applicant’s claim 3 is describing the shape of the small-diameter lens, which is different from the outside lens. Therefore, “the step” should be “a step” and preferably “a second step” or other similar language to ensure there is no clarity issues between the step of the outside lens and the step of the small-diameter lens.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (WO2008093752) in view of Stromme (PGPUB 20040010352).

Regarding claim 1, Hayashi discloses a camera, comprising: 
an imager which captures an image of an outside view (Fig. 12 where 220 is an image sensor for the camera); 
a lens set (At least Fig. 12 lenses 211-214) which includes an outside view lens (211) and a small-diameter lens located closer to the imager than the outside view lens is (any of 212-214) and through which light from the outside view passes to form an image in the imager (Fig. 12); 
a lens barrel  in which the lens set is disposed (Fig. 12 shows the components that make up the lens barrel); and 
an inner lens barrel which is fit in the lens barrel and has the small-diameter lens disposed therein (310), wherein the lens barrel includes a lens barrel axial force applying portion which retains the outside view lens using an axial force oriented along an optical axis of the lens set (Not labeled but shown in Fig. 12 is a retaining ring located on the outside portion of the outside lens, 211, which applies a force axially along the optical axis), and 
wherein the inner lens barrel is disposed between the small-diameter lens and the outside view lens and has an axial force-transmitting portion which transmits the axial force from one of the small-diameter lens and the outside view lens to the other (Each of 212-215 apply a component force onto 310 via a plurality of mechanisms that can be said to be located between the corresponding lens and the outside lens, 211. The office has reproduced Fig. 12 below to indicate where some of these forces can be seen.).

    PNG
    media_image1.png
    774
    631
    media_image1.png
    Greyscale


Hayashi does not disclose wherein the camera module which is attached to an inner side of a windshield of a vehicle and works to capture an image of an outside view of the vehicle.
However, Stromme teaches a camera module which is attached to an inner side of a windshield of a vehicle and works to capture an image of an outside view of the vehicle ([0024] and Fig. 3).


	Regarding claim 2, modified Hayashi discloses wherein the outside view lens has an optical surface which faces the outside view and a step located outside the optical surface in a radial direction of 25the outside view lens, and wherein the lens barrel axial force applying portion exerts the axial force on the step (Fig. 12 above shows axial force from the retaining ring and the inner barrel onto a stepped portion of the lens outside the useful optical surface of lens 211).

	Regarding claim 3, as best understood, modified Hayashi discloses wherein the step is located radially outside a small-diameter contact surface of the small-30diameter lens which is placed in contact with the axial force-42transmitting portion (Fig. 12 shows 212 includes a planar portion along the periphery that has direct contact with the inner barrel portion transmitting axial force to the outside lens), and wherein the axial force-transmitting portion is placed in contact with the outside view lens and shaped to protrude radially inside an outer peripheral surface of the small-diameter lens (Fig. 12).

	Regarding claim 4, modified Hayashi discloses wherein an inner peripheral wall of the inner lens barrel has a plurality of inner convex portions which radially inwardly protrude and have inner peripheral cylindrical surfaces retaining the small-diameter lens (Fig. 12 as compared to applicant’s Figs. 9 and 10 330a, where Fig. 12 shows an identical surface contact between 310 and lenses 212 and 213).

Regarding claim 7, Hayashi discloses a camera module comprising: 
an imager which captures an image of an outside view (Fig. 12 where 220 is an image sensor for the camera);  
25a lens set  (At least Fig. 12 lenses 211-214)  which includes an outside view lens (211) through which light from the outside view passes to form an image in the imager (Fig. 12); and 

wherein the lens barrel includes a lens barrel axial force applying portion which retains the step using an axial force oriented along an optical axis of the lens set (Not labeled but shown in Fig. 12 is a retaining ring located on the outside portion of the outside lens, 211, which applies a force axially along the optical axis OR Each of 212-215 apply a component force onto 310 via a plurality of mechanisms that can be said to be located between the corresponding lens and the outside lens, 211. The office has reproduced Fig. 12 above to indicate where some of these forces can be seen.).
Hayashi does not disclose wherein the camera module which is attached to an inner side of a windshield of a vehicle and works to capture an image of an outside view of the vehicle.
However, Stromme teaches a camera module which is attached to an inner side of a windshield of a vehicle and works to capture an image of an outside view of the vehicle ([0024] and Fig. 3).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Hayashi and Stromme such that the camera was placed behind the windshield of a vehicle motivated by improving driver safety ([0001).

Regarding claim 8, modified Hayashi discloses wherein the lens barrel includes a retainer body (Retaining ring shown in Fig. 12 above or the inner barrel 312 can both be said to be retaining bodies) retaining an outer periphery of the outside view lens (Fig. 12) and an axial force-applying retainer which includes the lens barrel axial force applying portion (portion of the inner barrel that is pressed on image side surface of the outside lens), the axial force-applying 10retainer being held by the retainer body and exerting the axial force from the lens barrel axial force applying portion on the outside view lens (Fig. 12 where the portion of the inner barrel pressing on the image side surface of the outside lens is directly connected to the inner barrel 310).


Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Stromme and further in view of Chen (PGPUB 20080019028).
	
Regarding claim 5, modified Hayashi does not disclose wherein the inner lens barrel has an outer peripheral wall equipped with a plurality of outer convex portions which protrude radially outwardly and are retained by an inner peripheral wall of the lens barrel.
However, Chen teaches a lens barrel comprising an inner (30) and outer barrel (60) wherein the inner lens barrel has an outer peripheral wall equipped with a plurality of outer convex portions which protrude radially outwardly and are retained by an inner peripheral wall of the lens barrel (Claim 9 and Fig. 7 where it is shown that protrusions from the inner barrel engage the outer barrel).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Hayashi and Chen such that the inner and outer barrel were engaged by a plurality of convex protrusions from the inner wall motivated by improving impact resistance ([0010]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872